The Chancellor.
The right of the party should be established at law, and the precise place ascertained, upon which a writ of injunction might be fixed, so as to protect the party from any wrong. This has not been done, and indeed there is no proof that any timber or stones have been taken from the condemned land, nor any threats or danger that such will be the case. The complainants had an opportunity to try their rights at law; they neglected to do so. The bill must be dismissed with costs to defendants.